





CITATION:
R. v. Dodge, 2011 ONCA 631



DATE: 20111006



DOCKET: C53067



COURT OF APPEAL FOR ONTARIO



Goudge, Armstrong and Rouleau JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



William Henry Dodge



Appellant



Jason H. Voss, for the appellant



David Friesen, for the respondent



Considered in writing: October 3, 2011



On appeal from the decision of the summary conviction appeal
          court dated November 23, 2010 by Justice T. David Little of the Superior
          Court of Justice, dismissing the appeal from the conviction entered on
          November 6, 2009, by Justice Gregory A. Pockele of the Ontario Court of
          Justice.



APPEAL BOOK ENDORSEMENT



[1]

In our view, this proposed appeal does not raise an issue of law but one
    of mixed fact and law.  It turns entirely on the particular facts and does not
    engage the interest of the general administration of justice.  Moreover the
    trial was not unfair to the appellant.  He had disclosure of the notes which
    were very close to the will say statements.

[2]

Finally the challenged remark by the trial judge was no more than an
    attempt to help a self represented accused.  All these issues were addressed by
    the summary conviction appeal court.

[3]

Leave is denied.


